DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5-20 of U.S. Patent No. 10,241,812 (hereinafter ‘812).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 5-20 of the instant application define an obvious variation of the invention claimed in ‘812.
It is noted that the instant application is a later-filed continuation of ‘812. Claims 5-20 of ‘812 contain every element of Claims 5-20 of the instant application and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are 
Claim 5 of the instant application is shown in the table below with Claim 5 of ‘812 with the differences boldfaced for the Applicant's convenience.

Claim 5 of Instant
Claim 5 of US Pat 10,241,812
A method for providing resources in a cloud computing environment, comprising:
A method for providing resources in a cloud computing environment, comprising:
tracking a number of one or more standby reservations of virtual machines associated with a virtual machine pool corresponding to a user;
tracking a number of virtual machines defined by each of a plurality of standby reservations using one or more counts, each standby reservation associated with a virtual machine pool corresponding to a user, each standby reservation defining a number of virtual machines and a condition for allocating and assigning the number of virtual machines to the virtual machine pool, wherein the condition includes at least the allocating of the virtual machines being based on a proximity of the virtual machines to one or more security requirements of one or more tasks from a first user, wherein the one or more counts are used to ensure that a sufficient number of idle or preemptible virtual machines are available to achieve the number of virtual machines for each of the standby reservations
converting at least one of the one or more standby reservations to a dedicated virtual machine assigned to the virtual machine pool; and
based on determining the condition defined by a first of the standby reservations is satisfied, performing the allocating and assigning of the number of the allocating and assigning being from the idle or preemptible virtual machines;

performing the one or more tasks for the virtual machine pool corresponding to the first user using at least one of the allocated and assigned virtual machines.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 5-6, 8-11, 13-17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kenneth et al. (US PG Pub No. US 2013/0060946 A1).

Regarding claim 5, Kenneth teaches a method for providing resources in a cloud computing environment, comprising: 
tracking a number of one or more standby reservations of virtual machines associated with a virtual machine pool corresponding to a user (Fig 2, VM Pool Cache Size Value is identified; [0016]; [0040] wherein the VM Pool cache is used to identify the number of active, unassigned VMs from a particular VM pool, i.e. standby reservations); 

performing one or more tasks for the virtual machine pool using the at least one converted dedicated virtual machine ([0033-34] wherein the user can use the virtual machine to execute tasks during the allocated session; [0031]). 

Regarding claim 6, Kenneth teaches the converting is of an idle virtual machine to the dedicated virtual machine assigned to the virtual machine pool ([0028]). 

Regarding claim 8, Kenneth teaches the converting is caused based at least in part on a predetermined time and/or date ([0049] “time of day”). 

Regarding claim 9, Kenneth teaches the converting reassigns a virtual machine from another user to the user as the dedicated virtual machine ([0034], wherein previously assigned VMs to users are reassigned to other users). 

Regarding claim 10, Kenneth teaches the converting is caused based at least in part on a load-based threshold associated with the user ([0049] “load balancing scheme”). 

Regarding claim 11, Kenneth teaches comprising receiving a request from the user for an increase of dedicated machines assigned to the virtual machine pool by a first amount ([0033]; [0056]).

Regarding claim 13, Kenneth teaches assigning at least one additional virtual machine to the virtual machine pool as a dedicated virtual machine ([0056]). 

Regarding claim 14, Kenneth teaches the tracked number of the one or more standby reservations include at least one standby reservation with an affinity for a virtual machine cluster, the conversion of the at least one standby reservation to a dedicated virtual machine comprising conversion to a dedicated virtual machine from the virtual machine cluster ([0032]). 

Regarding claim 15, Kenneth teaches the affinity for the virtual machine cluster comprises at least one of an affinity based on a connectivity with virtual machines assigned to the virtual machine pool or a connectivity to storage ([0032-33]). 

Regarding claims 16-17 and 19, they are the computer-storage media claims of claims 5-6 and 9 above. Therefore, they are rejected for the same reasons as claims 5-6 and 9 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenneth et al. (US PG Pub No. US 2013/0060946 A1).

Regarding claim 12, Kenneth teaches receiving a request for an increase in the number of the one or more standby reservations associated with the virtual machine pool by a second amount ([0041] wherein the VM pool cache size can be increased); and associating one or more additional standby reservations with the virtual machine 
Kenneth does not teach receiving a request from the user for an increase in the number of the one or more standby reservations associated with the virtual machine pool by a second amount. Kenneth teaches that the VM pool cache size is a fixed or variable calculated value that is dynamically calculated based on current resource conditions ([0041-42]). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made that a system administrator could request a change to the VM pool cache size. One would be motivated by the desire to allow a system administrator to override settings during operation. 

Regarding claim 20, it is the computer-storage media claims of claim 12 above. Therefore, it is rejected for the same reasons as claim 12 above. 


Claims 7 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kenneth et al. (US PG Pub No. US 2013/0060946 A1) in view of Jorgensen et al (US Pat No. 8,918,784).

Regarding claim 7, Kenneth does not teach the converting is of a preemptible virtual machine to the dedicated virtual machine assigned to the virtual machine pool. 
Jorgensen teaches that lower priority virtual machines can be prempted in favor of high priority virtual machines (Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was made, to allow the converting of lower priority preemptible virtual machines. One would be motivated by the desire to allow users with high priority to utilize all available resources.

Regarding claims 18, it is the computer-storage media claim of claim 7 above. Therefore, it is rejected for the same reasons as claim 7 above. 

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
Regarding Claim 5, Applicant argues on page 10-11 of Remarks:
In Kenneth, dedicated machines are discussed as changing over time - specifically with reference to applications and configuration changes that are saved between sessions; however, Kenneth is silent on “converting at least one of the one or more standby reservations to a dedicated virtual machine assigned to the virtual machine pool.”
Examiner disagrees. Examiner agrees that Kenneth is does not explicitly use the term “standby reservations”. However, Kenneth teaches the use of a VM pool cache size value that identifies how many active, unassigned VMs, i.e. standby VMs, to maintain in a VM pool cache ([0016]). Furthermore, Kenneth teaches the VM pool 230 may have a separate VM pool cache size value 255 for each host machine associated dedicated VMs 225 from VM pools 230 ([0028]). Therefore, Kenneth clearly teaches the conversion of standby reservations to dedicated virtual machines assigned as required by claim 5. 

Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C WAI/
Primary Examiner, Art Unit 2195